Citation Nr: 1135514	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-00 845	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to February 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran timely appeal the RO's November 2004 rating decision which denied service connection for a respiratory disorder, to include as due to asbestos exposure.

2.  In August 2011, the RO issued a rating decision granting service connection for restrictive lung disease, effective from May 2007.


CONCLUSION OF LAW

The criteria for dismissal of an appeal by the Board have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.101(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  In the present case, the Veteran filed a timely appeal of the RO's November 2004 rating decision which denied service connection for a respiratory disorder, claimed as a residual of inservice asbestos exposure.

In August 2011, following development required by the Board's April 2010 remand, the RO issued a rating decision granting service connection for restrictive lung disease, effective from May 2007.  As noted in the rating decision, a VA examiner in May 2010 opined that the Veteran's current restrictive lung disease was as likely as not related to his inservice asbestos exposure.  The RO's August 2011 rating decision further noted that this action represented a total grant of benefits sought on appeal for this issue.  

The evidence of record does not show that the Veteran has expressed any disagreement with the initial evaluation assigned to his now service-connected respiratory disorder.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


